Citation Nr: 1030371	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from May 1989 to August 1990, 
from February to May 2002, and from February 2003 to February 
2005.   

This matter is on appeal from a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

The Veteran testified before the undersigned in December 2008.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

In this case, the Veteran contends that he should be service 
connected for his bilateral hearing loss and tinnitus because he 
was exposed to hazardous noises when repairing helicopters while 
in Bosnia from 2004-2005.  

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

The Veteran was afforded an audio VA examination in conjunction 
with this claim in October 2007.  However, while the examiner 
noted a speech discrimination level of 94 percent in the left 
ear, she stated the speech discrimination score for his right ear 
was unacceptable due to the pattern of his responses.  In his 
June 2008 substantive appeal, the Veteran denied that he was 
uncooperative.
 
Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  Unfortunately, the 
previous examination did not provide enough information for the 
Board to adequately consider the Veteran's claim for hearing 
loss.  Therefore in compliance with Barr, the Board finds that is 
necessary to remand the issue for a new examination that 
addresses whether the Veteran currently has hearing loss that is 
directly related to his active duty service.

Moreover, regarding the Veteran's claim for tinnitus, the VA 
examiner opined that it was not as least as likely as not related 
to active duty service.  However, she based her opinion partially 
on the fact that his hearing was currently within normal limits.  
Since a new examination is necessary for his hearing loss, the 
Board concludes that the issue of entitlement to service 
connection for tinnitus is inextricably intertwined with the 
issue of entitlement to service connection for bilateral hearing 
loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate VA examination to determine the 
existence and etiology of any hearing loss by 
an examiner other than the one who conducted 
the examination in October 2007.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished and 
all findings reported in detail.  The claims 
file, to include a copy of this remand must 
be made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished. 

The examiner should address whether or not 
the Veteran has hearing loss and/or tinnitus 
and, if so, whether they are at least as 
likely as not (i.e., probability of 50 
percent), related to his military service. 

The examiner should also provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  If the examiner is unable to 
provide an opinion without resorting to 
speculation, a reasons and bases should be 
provided addressing why such an opinion 
cannot be rendered.  Moreover, if the 
examiner is unable to obtain the necessary 
data from his or her examination of the 
Veteran, an explanation as to why this 
information was not obtained should be 
entered into the report.  

2. After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues. 

An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


